Per Curiam. We denied the appellant’s motion for a rule on the clerk on February 27,1989. His petition for rehearing is also denied. The trial court denied his postjudgment motion for a new trial on May 24,1988. His Notice of Appeal was filed on June 3, 1988. The trial court erred in granting seven (7) months from the Notice of Appeal in which to lodge the record. The appellant relies on Pentron Corp. v. Delta Steel & Const. Co., 286 Ark. 91, 689 S.W.2d 539 (1985). In Pentron we stated: “The confusion that has arisen is attributable to the wording of the next to the last sentence in Rule 5(b). On the date of this opinion we are also amending that troublesome sentence, effective today, [May 20, 1985].” On that date we issued a per curiam stating that next to the last sentence of Rule 5(b) was amended to read as follows: In no event shall the time be extended more than seven (7) months from the date of the entry of the judgment, decree or order, or from the date on which a timely post-judgment motion under Rule 4(b) is deemed to have been disposed of under Rule 4(c), whichever is later. The next to the last sentence of Rule 5(b) formerly read: In no event shall the time be extended more than seven (7) months from the date of the entry of the judgment, decree or order.  Neither version of the rule ever provided that the seven (7) months run from the date of entry of the Notice of Appeal. Holt, C.J., Hays and Glaze, JJ., dissent. Hickman, J., concurs.